May 28, 2015




                                  JUDGMENT

                 The Fourteenth Court of Appeals
                         WEIZHONG ZHENG, Appellant

NO. 14-13-01136-CV                       V.

        VACATION NETWORK, INC. AND LINH C. DINH, Appellees
                ________________________________

       This cause, an appeal from the judgment in favor of appellees, Vacation
Network, Inc. and Linh C. Dinh, signed February 3, 2014, was heard on the
transcript of the record.

       We have inspected the record and find error in the judgment. We therefore
order the portion of the judgment of the court below dismissing appellant,
Weizhong Zheng’s, claim under the Texas Timeshare Act against appellee,
Vacation Network, Inc., and the portion of the judgment awarding $9,806.81 in
attorney’s fees to appellee, Vacation Network, Inc., be REVERSED and
REMAND the cause for proceedings in accordance with the court’s opinion.

      We order the remainder of the judgment of the court below AFFIRMED.
      We further order that each party shall pay its costs by reason of this appeal.

      We further order this decision certified below for observance.